Citation Nr: 0214060	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic psychoneurosis (identified as a generalized 
anxiety disorder with post-traumatic stress disorder), from 
January 25, 1999, to October 30, 2001.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic psychoneurosis (identified as a generalized 
anxiety disorder with post-traumatic stress disorder), from 
October 31, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied the 
veteran's claims for service connection for post-traumatic 
stress disorder (PTSD) and for an increased (compensable) 
rating for post-traumatic psychoneurosis.  The veteran 
subsequently disagreed with these determinations and 
perfected this appeal.  Thereafter, in a July 2000 Hearing 
Officer's decision, the RO essentially granted service 
connection for PTSD, recharacterized the veteran's service 
connected post-traumatic psychoneurosis as a generalized 
anxiety disorder with PTSD (hereinafter, "psychiatric 
disability"), and increased the rating for this disability 
from zero percent to 30 percent, effective from January 25, 
1999.  In an April 2002 rating decision, the RO increased the 
rating to 70 percent for the service connected psychiatric 
disability, effective from October 31, 2001.

Next, the Board notes that the veteran also perfected appeals 
to the RO's July 1999 decision that denied a claim of service 
connection for residuals of cold injuries to the hands and 
feet, granted a claim of service connection for scalp scars, 
and rated the scalp scars as 10 percent disabling, effective 
from January 25, 1999.  However, in December 2000, the 
veteran withdrew his claim for a higher evaluation for scalp 
scars following a July 2000 RO decision that granted separate 
10 percent ratings for each of the veteran's three scalp 
scars.  See 38 C.F.R. § 20.204(b) (2001) (a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision).  Thereafter, in September 
2001, the RO granted service connection for residuals of cold 
injuries to the hands and feet.  This grant of service 
connection is the maximum benefit allowable by law or 
regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the above issues are no longer in appellent 
status and the only issue on appeal is as stated on the cover 
page of this decision.

In addition to the issue cited on the cover page of this 
decision, the veteran's representative, in its September 2002 
Brief, raised the issues of clear and unmistakable error in 
an April 1956 RO decision and claims for increased ratings 
for the veteran's service connected residuals of cold 
injuries to the hands and feet.  These issues have not been 
properly developed for appellate review and are not 
intertwined with the issue on appeal.  Accordingly, they are 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from January 25, 1999, to October 30, 
2001, the veteran's post-traumatic psychoneurosis (identified 
as a generalized anxiety disorder with post-traumatic stress 
disorder) is manifested by occupational and social impairment 
with no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From October 31, 2001, the veteran's post-traumatic 
psychoneurosis (identified as a generalized anxiety disorder 
with post-traumatic stress disorder) does not result in 
symptoms that cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from January 25, 1999, to October 30, 
2001, the criteria for an evaluation in excess of 30 percent 
for post-traumatic psychoneurosis (identified as a 
generalized anxiety disorder with post-traumatic stress 
disorder) are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.125, 4.130 Diagnostic Codes 9400, 9411 (2002).

2.  From October 31, 2001, the criteria for an evaluation in 
excess of 70 percent for post-traumatic psychoneurosis 
(identified as a generalized anxiety disorder with post-
traumatic stress disorder) are not met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.125, 4.130 Diagnostic 
Codes 9400, 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for a higher 
evaluation, including the VCAA, and the reasons for the 
determination made regarding his claim.  

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's service medical records, post-service medical 
records, including VA and private medical records, and 
written arguments presented by the veteran and his 
representative in support of his claim as well as personal 
hearing testimony by the veteran.  In addition, the veteran 
was asked to provide information regarding his treatment and 
the veteran thereafter filed or the RO thereafter obtained 
all available and identified private and VA treatment 
records.  Also, in May 1999, June 2001, and February 2002, 
the RO obtained medical opinion evidence as to the severity 
of the veteran's service connected psychiatric disability.

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claim and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the claim.  
See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 
45630 (to be codified at 38 C.F.R. § 3.159(d)).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the veteran's appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his psychiatric disorders that 
in turn warrants a higher evaluation.  Specifically, they 
reported that the veteran had had problems with increased 
depression, anxiety, nightmares, and difficulty sleeping.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Statement of the Facts

For the period from January 25, 1999, to October 30, 2001

As to the correct rating to assign the veteran's psychiatric 
disability for the period from January 25, 1999, to 
October 30, 2001, the Board notes that a review of the record 
on appeal shows the veteran first appeared for a VA 
psychiatric examination in May 1999.  At that time, the 
veteran complained of difficulty sleeping (sleeps 
approximately four hours a night), occasional nightmares (one 
every one or two months), lack of trust of others despite an 
ability to get along with others, a mildly increased startled 
response, avoidance (but "loves" movies), survivor's guilt, 
some depression, anger/irritability, and suicidal ideation.

As to the veteran's social history, it was noted that the 
veteran had been married once and was currently divorced.  
His marriage lasted for a total of 26 years and ended in 
1988.  He had no children.  As to his industrial history, it 
was noted that the veteran had three years of college before 
being drafted, finished his college after military service in 
1960, and, in 1961, started teaching and stayed a teacher for 
the next 32 years.  As to his medical history, it was noted 
that the veteran first sought help at VA, primarily because 
of difficulty sleeping, in April 1999.

On examination, the veteran was neatly dressed, was fully 
alert and oriented, attention and concentration were good, 
mood was within normal limits, and all thoughts were logical 
and goal directed.  In addition, there was no sign of 
depression, anxiety, or psychotic though process. 

The veteran underwent psychiatric testing - MMPI and MCMI-II.  
The testing did not support a diagnosis of a psychiatric 
disorder other then primary insomnia.  The diagnosis was 
primary insomnia.  The veteran's Global Assessment of 
Functioning (GAF) score was 67 due to primary insomnia.

Next, the Board notes that VA treatment records, dated from 
March 1999 to October 2001, as well as private treatment 
records from Lincoln General Hospital, dated from April 2001 
to May 2001, and private treatment records from Louisiana 
State University (LSU) Medical Center, dated from May 2001 to 
October 2001, were obtained by the RO.

The VA records show the veteran's attendance at PTSD group 
therapy seasons as well as his complaints and/or treatment 
for depression, anxiety, nightmares, difficulty sleeping, 
and/or flashbacks.  See VA treatment records dated in March 
1999, April 1999, June 1999, July 1999, August 1999, 
September 1999, October 1999, November 1999, December 1999, 
March 2000, April 2000, May 2000, June 2000, July 2000, 
August 2000, September 2000, October 2000, November 2000, 
December 2000, January 2001, February 2001, March 2001, April 
2001, May 2001, June 2001, July 2001, August 2001, September 
2001, and October 2001.  The diagnoses included an anxiety 
disorder, PTSD, and/or depression.  See VA treatment records 
dated in April 1999, June 1999, July 1999, August 1999, 
September 1999, October 1999, April 2000, June 2000, and 
September 2000.  Similarly, private treatment records from 
LSU noted that the veteran's medical history included PTSD 
and a neurosis.  See LSU records dated in June 2001 and 
September 2001.

As to the severity of the veteran's psychiatric disability, 
VA treatment records show that the veteran had been on 
psychiatric medication since April 1999.  In addition, VA 
counselors noted, on occasion, that the veteran was mildly 
depressed (based on psychiatric testing), agitated/angry, 
severely anxious, had restless motor movements, had a 
distractible attention, had a sad and serious affect, had a 
depressed mood and affect, and/or had a severe sleep problem.  
See VA treatment records dated in June 1999, July 1999, 
August 1999, October 1999, December 2000, July 2000, and 
October 2001.  

On the other hand, an April 1999 VA treatment record noted 
that the veteran reported that he did not have a problem with 
socializing or with his personnel life.  In addition, 
numerous other VA treatment records noted that the veteran's 
mood and affect were within normal limits.  See VA treatment 
records dated in December 1999, March 2000, June 2000, August 
2000, September 2000, May 2001, August 2001, September 2001, 
and October 2001.

The veteran's GAF scores during this time period ranged from 
a high of 60 in mid 1999 to a low of 31 in mid to late 2001.  
See VA treatment records dated in June 1999 (GAF of 55), July 
1999 (GAF of 60), August 1999 (GAFs of 60 and 55), September 
1999 (GAF of 55), October 1999 (GAF of 45), April 2000 (GAF 
of 55), September 2000 (GAFs of 51 and 50), October 2000 (GAF 
of 51), November 2000 (GAF of 51), December 2000 (GAF of 51), 
January 2001 (GAF of 51), February 2001 (GAFs of 45 and 51), 
March 2001(GAF of 51), April 2001 (GAFs of 51, 45, and 50), 
May 2001(GAF of 51), June 2001 (GAFs of 41 and 31), July 2001 
(GAFs of 31 and 45), August 2001 (GAFs of 41 and 31), 
September 2001 (GAF of 45), and October 2001 (GAF of 31).

In April 2000, the veteran appeared for a personal hearing at 
the RO.  At that time, he testified that his PTSD caused him 
to be jumpy, to have difficulty trusting people, difficulty 
getting along with others at work, anxiety, survivors quilt, 
angry, irritable, impatient, and to have chronic difficulty 
sleeping as well as nightmares about his war experiences when 
he did sleep.  Thereafter, the veteran testified that he had 
not slept more then four hours a night since 1953.  And, some 
nights, he can not sleep at all.  In addition, the veteran 
reported, at times, he experienced homicidal and suicidal 
ideation. 

Thereafter, at the veteran's June 2001 VA psychiatric 
examination, the veteran complained of grief and guilt 
because of the friends he lost while fighting in Korea.  
Next, the veteran reported that his past history included 
violent behavior.  In addition, the veteran complained of 
anxiety, depression, nervousness, difficulty sleeping (slept 
less than three hours a night), being impatient and 
distrustful, and having bad dreams about his tour of duty in 
the infantry. 

As to the veteran's social history, it was noted that the 
veteran had been married once for a total of 26 years and had 
been divorced a total of 11 years.  He had no children.  As 
to his industrial history, it was noted that the veteran had 
a bachelor's of science in Social Studies and a bachelor's of 
science in physical education.  He taught high school for 32 
years and retired in 1988.  As to his medical history, it was 
noted that the veteran currently attended group psychotherapy 
for PTSD once a week for one-and-a-half hours and had been 
followed in the PTSD group since 1999.  The veteran had never 
had a psychiatric hospitalization.

The veteran underwent psychiatric testing.  The protocol 
produced from his MMPI was found to be within normal limits.  
His remaining protocols were deemed to be valid and were 
found to be clinically significant for PTSD symptoms.  In 
summary, his psychological testing was positive for the 
following PTSD symptoms: anxiety, autonomic hyperarousal, a 
depressed mood, depressive cognitions, an angry mood, an 
irritable affect, nightmares, emotional numbing, being easily 
excitable, and engaging in external activities to modulate, 
interrupt, avoid and/or soothe negative internal states.

On examination, the veteran had difficulty with attention and 
calculation and reported having frequent auditory 
hallucinations.  However, he was unable to explain the extent 
and nature of the type of voices that he was experiencing.  
It was also noted that the veteran was oriented times four, 
long-term and short-term memory were intact, he had no 
difficulty with abstract thinking, he had an appropriate and 
adequate social judgment, denied having delusions, did not 
have suicidal or homicidal ideation, affect was appropriate 
to the context and setting, and mood was stable.  The veteran 
also denied any appetite disturbances.   

The diagnoses included "mild" PTSD and a generalized 
anxiety disorder.  It was opined that the veteran's GAF score 
in the past year was between 75 and 80 and currently was 78.  
Thereafter, the examiner opined that 

[t]he majority of his symptoms appear to 
be mild in nature, although chronic.  He 
does not appear to be in any acute 
distress.  Overall, the clinical 
interview and the mental status 
examination were found to be positive for 
mild posttraumatic stress disorder 
symptoms and a severe personality 
disorder.  In summary, there was no 
indication that there were any other 
clinical symptoms.

From October 31, 2001,

As to the correct rating to assign the veteran's psychiatric 
disability for the period from October 31, 2001, the Board 
notes that a review of the record on appeal shows VA 
treatment records, dated from November 2001 to January 2002, 
and private treatment records from LSU Medical Center, dated 
from November 2001 to December 2001.

The VA records show the veteran's attendance at PTSD group 
therapy sessions.  See VA treatment records dated in November 
2001, December 2001, and January 2002.  As to the severity of 
the veteran's psychiatric disorders, the veteran's GAF scores 
during this time period ranged from a high of 35 to a low of 
31.  See VA treatment records dated in November 2001 (GAF of 
35), December 2001 (GAFs of 35 and 31), and January 2002 (GAF 
of 35).  As to adverse symptomology, VA counselors noted that 
mood and affect were within normal limits and the veteran had 
good insight and judgment.  Id.

The veteran appeared for a VA psychiatric examination in 
February 2002.  At that time, the veteran complained of anger 
and agitation of what he perceives as being treated unfairly 
because VA had not fully acknowledged the difficulties that 
he faced in Korea.  Then the veteran also complained of 
anxiety and poor sleep.

As to his medical history, it was noted that the veteran 
continued to attend weekly group sessions for PTSD.  It was 
also noted that the treatment records from the veteran's 
group therapy sessions estimated the veteran's GAF score as 
between 31 and 35.  The veteran's records also show that he 
participates actively at the groups and the veteran later 
told the examiner that he enjoyed the group.  He was not 
currently on any kind of psychiatric medications.  As to his 
occupational and social history, it had not changed since his 
last VA examination except that it was noted that the veteran 
traveled fairly extensively, was also a coach for 32 years, 
has many friends, had a girlfriend, and attended church.

Nonetheless, it was opined that the veteran seemed to keep 
people for the most part at arms' length.  It was also opined 
that the veteran likely minimizes his symptoms because he did 
not wish to be seen as a "crybaby."  Next, it was noted 
that the record indicated possible auditory hallucinations 
that he could not make out.  

As to current psychiatric testing, it was noted that they 
were consistent with PTSD with more indication now than 
earlier of emotional dyscontrol, such as crying, complaining 
of "bad temper," and feeling "terribly depressed and sad much 
of the time now."  The veteran also had more somatic 
complaints.

On examination, the veteran's primary affect seemed to be one 
of irritation and some anger with depression and anxious 
mood.  It was also noted that the veteran sometimes startles 
when suddenly hearing a car backfire.  Next, it was noted 
that hygiene was very good, he dressed casually, speech was 
essentially unremarkable with good syntax and enunciation 
good, and he denied panic attacks or impaired impulse 
control.

Thereafter, the examiner opined that the veteran "has some 
symptoms of generalized anxiety and is not very comfortable, 
but this seems to be fairly mild."  It was also noted that 
the veteran said he had always been able to get along with 
other people and had given speeches to coaches associations 
and others.  Next, the examiner opined that the veteran 

. . . was previously diagnosed as having 
posttraumatic stress disorder.  The 
features of PTSD more brought to light 
today are disillusionment and to a 
certain extent demoralization.  He does 
have some avoidance and numbing which 
seems to be covered over by anger.  There 
is also heightened physiological arousal, 
but it is confounded in both generalized 
anxiety and PTSD.  There seems to be 
traumatic re-experiencing which the 
patient minimizes.

Thereafter, the examiner opined that the veteran's GAF score, 
due just to his anxiety disorder, is approximately 70 and his 
GAF score due just to PTSD is approximately 65.  Next, it was 
opined that 

[s]ymptomatology for those two disorders 
as well as insomnia cannot be separated 
since they are all anxiety disorders or 
related to anxiety, and involve 
avoidance, hypersensitivity to others 
(also shared with narcissism) and 
traumatic re-experiencing of events.  
When combined with narcissistic traits, 
the overall GAF drops to approximately 58 
. . . The patient appears much as he has 
over the past two or three years, but 
with increasing health concerns.  He 
overall has adjusted fairly well to his 
traumatic experiences.

The diagnoses included mild PTSD, generalized anxiety 
disorder, by history, with increasing concern on physical 
issues, and insomnia, possibly related to PTSD.

At the general VA examination, also dated in February 2002, 
it was also noted that the veteran's behavior was 
appropriate, comprehension was good, emotional reaction was 
appropriate, and he did not display any increased signs of 
tension. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Historically, the veteran was granted service connection for 
post-traumatic psychoneurosis and assigned a noncompensable 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(generalized anxiety disorder).  See RO decisions dated in 
September 1956 and July 1999; Board decision dated in October 
1957.  More recently, the RO has re-characterized the 
veteran's service connected post-traumatic psychoneurosis as 
including both a generalized anxiety disorder and PTSD and 
assigned, at first, a 30 percent rating and later a 70 
percent rating under 38 C.F.R. § 4.130, hyphenated Diagnostic 
Codes 9400-9411, effective from January 25, 1999, and 
October 31, 2001, respectively.  See 38 C.F.R. § 4.27 (2002); 
see also RO decisions dated in July 2000 and April 2002.

Under the version of the rating criteria that has been in 
effect since before the veteran filed his claim for 
compensation in January 1999, a 30 percent rating is 
warranted, for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

For the period from January 25, 1999,

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Tellingly, a review of 
the record on appeal shows the veteran's complaints, 
diagnoses, or treatment for a number of psychiatric disorders 
including PTSD, an anxiety disorder, and primary insomnia.  
However, the February 2002 VA psychiatric examiner opined 
that it was not possible to distinguish which of his adverse 
psychiatric symptomology was attributable to each of his 
psychiatric disorders.  Accordingly, for both periods in 
question, the Board will analyze the severity of the 
veteran's service connected psychiatric disability taking 
into account all adverse psychiatric symptomatology seen in 
the record.

Next, Board notes that it might be argued that this analysis 
should include consideration of whether separate ratings are 
warranted for a generalized anxiety disorder under Diagnostic 
Code 9400 and PTSD under Diagnostic Code 9411.  However, it 
should be pointed out that the rating assigned the veteran 
under the above hyphenated Diagnostic Codes under 38 C.F.R. 
§ 4.130 contemplates the same adverse symptomology.  
Therefore, assigning separate ratings would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2002).

For the period from January 25, 1999, to October 30, 2001,

As to the correct rating to assign the veteran's psychiatric 
disorder for the period from January 25, 1999, to October 30, 
2001, the Board notes that a review of the record on appeal 
shows VA counselors providing the veteran with a GAF score as 
low as 31.  The Board finds this characterization of the 
severity of the veteran's psychiatric disorders significant 
in light of the above regulatory criteria for a higher 
rating.  See 38 C.F.R. § 4.130.  Tellingly, according to the 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-
9 (4th ed. 1994) (DSM IV), a GAF score of between 31 and 40 
suggests that the veteran's psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."

A review of the record on appeal also shows the veteran was 
on psychiatric medication since April 1999 and his being 
observed, on occasion, to be "mildly" depressed as well as 
agitated/angry, severely anxious, having restless motor 
movements, a distractible attention, a sad and serious 
affect, a depressed mood and affect, and a severe sleep 
problem.  See VA treatment records dated in June 1999, July 
1999, August 1999, October 1999, December 2000, July 2000, 
and October 2001.  Moreover, at the June 2001 VA examination, 
the veteran was observed with a problem with attention and 
calculation.  In addition, psychiatric testing conducting by 
the June 2001 VA examiner also revealed the veteran had a 
problem with anxiety, autonomic hyperarousal, a depressed 
mood, depressive cognitions, an angry mood, an irritable 
affect, nightmares, emotional numbing, being easily 
excitable, and engaging in external activities to modulate, 
interrupt, avoid and/or soothe negative internal states.

The Board also recognizes that, at both his personal hearing 
and in writings to the RO, the veteran has described his 
symptoms as becoming increasingly more severe.  Specifically, 
the veteran has described significant problems with his 
psychiatric disability causing him to be jumpy, to have 
difficulty trusting people, difficulty getting along with 
others at work, anxiety, survivors quilt, angry, irritable, 
impatient, and to have chronic difficulty sleeping as well as 
nightmares about his war experiences when he does sleep. 

Initially, as to the GAF scores assigned by the veteran's VA 
counselors, the Board notes that a review of the record on 
appeal shows that at the May 1999 VA examination the veteran 
was given a GAF score of 67 due to insomnia.  Likewise, the 
June 2001 VA examiner opined that the veteran's GAF score in 
the past year was between 75 and 80 and currently was 78.  
Tellingly, under DSM IV, a GAF score between 61 to 70 
suggests that the veteran's psychiatric disability is 
manifested by "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) Or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL 427-9 (4th ed. 1994).  And, a GAF score of 
between 71 to 80 suggests that the veteran's psychiatric 
disability is manifested by "[i]f symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g. difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

As to the evidentiary weight to give the VA counselors 
opinions regarding the severity of the veteran's psychiatric 
disorders based on the GAF scores assigned the veteran, the 
Board notes that the VA counselors do not appear to be based 
on the objective adverse symptomology found in his treatment 
records.  Specifically, while the veteran's VA counselors' 
have characterized the severity of his psychiatric disorders 
as being such that it caused "some impairment in reality 
testing or communication" or "major impairment in several 
area," a review of the record on appeal does not show the 
veteran experiencing any of the requisite adverse 
symptomology.  Instead, a review of the record on appeal for 
this time period shows the veteran's adverse symptomology 
limited to his having been on psychiatric medication since 
April 1999 and his being observed, on occasion, to be 
"mildly" depressed as well as agitated/angry, severely 
anxious, having restless motor movements, a distractible 
attention, a sad and serious affect, a depressed mood and 
affect, and a severe sleep problem.  See VA treatment records 
dated in June 1999, July 1999, August 1999, October 1999, 
December 2000, July 2000, and October 2001.  Moreover, an 
April 1999 VA treatment record noted that the veteran 
reported that he did not have a problem with socializing or 
with his personnel life.  In addition, VA treatment records 
most often noted that the veteran's mood and affect were 
within normal limits.  See VA treatment records dated in 
December 1999, March 2000, June 2000, August 2000, September 
2000, May 2001, August 2001, September 2001, and October 
2001.  

On the other hand, the opinions provided by the two VA 
examiners were only provided after the veteran underwent 
examinations for the express purpose of determining the 
current severity of the veteran's psychiatric disorders.  
Moreover, before these examiners provided opinions as to the 
severity of the veteran's psychiatric disorders, they first 
conducted a thorough analysis of the record on appeal as well 
as conducted psychiatric testing and an interview with the 
veteran.  In addition, the findings made by these examiners 
are consistent with much of the other objective medical 
evidence found in the record.  Therefore, the Board will give 
greater weight to the opinions provided by the May 1999 and 
June 2001 VA examiners as to the appropriate GAF score to 
assign the veteran then that provided by the VA counselors.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Next, the Board finds it significant that while VA treatment 
records observed the veteran having, on occasion, problems 
with mild depression, agitation, anger, anxiety, being 
restless, a distractible attention, a sad and serious affect, 
a depressed mood and affect, and a severe sleep problem, the 
adverse symptomology required for the next higher rating was 
not found in these VA treatment records or at either of the 
VA examinations that took place during this time period.  

Specifically, at the May 1999 VA examination, the examiner 
observed no adverse psychiatric symptomology or psychiatric 
disorder other then insomnia.  Specifically, when examined, 
the veteran was neatly dressed, was fully alert and oriented, 
attention and concentration were good, mood was within normal 
limits, all thoughts were logical and goal directed and there 
was no sign of depression, anxiety, or psychotic though 
process.  Similarly, at the latter June 2001 examination, 
adverse psychiatric symptomology was limited to the veteran 
having difficulty with attention and calculation, reporting 
that he had frequent auditory hallucinations without being 
able to explain the extent and nature of the type of voices 
that he was experiencing and psychiatric testing showed 
anxiety, autonomic hyperarousal, a depressed mood, depressive 
cognitions, an angry mood, an irritable affect, nightmares, 
emotional numbing, being easily excitable, and engaging in 
external activities to modulate, interrupt, avoid and/or 
soothe negative internal states.  Otherwise, the veteran was 
oriented times four, long-term and short-term memory were 
intact, had no difficulty with abstract thinking, had an 
appropriate and adequate social judgment, denied having 
delusions, did not have suicidal or homicidal ideation, had 
an appropriate affect, and mood was stable.  Additionally, 
while the June 2001 VA examiner thereafter diagnosed the 
veteran with PTSD and a generalized anxiety disorder, it was 
also opined that the ". . . majority of his symptoms appear 
to be mild in nature . . . He does not appear to be in any 
acute distress."  

In summary, the clinical evidence of record does not show 
that he has had problems with stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or disturbance 
of motivation.  Therefore, for the reasons noted above, the 
Board finds that the record does not support a conclusion 
that a greater disability rating is warranted during this 
time period.  While the veteran no doubt has some difficulty 
in establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
friends, to perform daily activities, albeit to a degree less 
than he might desire, and the unsubstantiated claim of 
auditory hallucinations.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  Therefore, the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's service-connected psychiatric disabilities during 
this first time period.

For the period from October 31, 2001,

As to the correct rating to assign the veteran's psychiatric 
disability for the period from October 31, 2001, the Board 
notes that a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  § 4.130.  As can be seen from a 
review of the above evidence, these are not characteristics 
of the veteran's disability.  

Initially, the Board acknowledges that the record on appeal 
shows the veteran attending counseling seasons at least once 
a week.  It also shows VA counselors having once again opined 
that the veteran's GAF score was, at times, as low as 31.  
The Board also acknowledges that February 2002 VA examiner 
observed that the veteran was having problems with his 
primary affect being one of irritation and some anger along 
with depression and an anxious mood.  It was also opined that 
the veteran was having problems with disillusionment, 
demoralization, avoidance, numbing, and heightened 
physiological arousal. 

Initially, as to the GAF scores assigned by the veteran's VA 
counselors, the Board notes that the February 2002 VA 
examiner, after earlier noting these GAF scores, opined that 
the veteran's GAF score, taking into account the veteran's 
PTSD, anxiety disorder, and insomnia, was approximately 58.  
Under DSM IV, a GAF score between 51 to 60 suggests that the 
veteran's psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th 
ed. 1994).  

As to the evidentiary weight to give the VA counselors 
opinions regarding the severity of the veteran's psychiatric 
disorders based on GAF scores assigned the veteran, the Board 
once again finds, for the same reasons explained above, that 
it will give more evidentiary weight to the opinion provided 
by the February 2002 VA examiner then that provided by the 
veteran's VA counselors.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

As to the objective medical evidence of record and the 
current severity of the veteran's psychiatric disorders, the 
Board notes that VA treatment records during this time were 
negative for adverse symptomology.  In fact, these records 
were uniforme in noting that the veteran's mood and affect 
were within normal limits and his insight and judgment were 
good.  Similarly, the February 2002 general VA examiner 
observed that the veteran's behavior was appropriate, 
comprehension was good, emotional reaction was appropriate, 
and he did not display any increased signs of tension.  
Likewise, while the February 2002 VA psychiatric examiner 
reported that the veteran was having problems with his 
affect, mood, disillusionment, demoralization, irritation, 
anger, avoidance, numbing, heightened physiological arousal, 
and depression, it was noted that the veteran's hygiene was 
very good, he dressed casually, his speech was essentially 
unremarkable with good syntax and enunciation good, and the 
veteran denied panic attacks or impaired impulse control.  
Thereafter, the examiner opined that the veteran "has some 
symptoms of generalized anxiety and is not very comfortable, 
but this seems to be fairly mild."  Next, it was noted that 
the veteran ". . . appears much as he has over the past two 
or three years . . ."  Moreover, a review of the record on 
appeal does not show the veteran described as having gross 
impairment in thought processes, delusions, being 
intermittently unable to perform activities of daily living, 
having memory loss for names of close relatives, own 
occupation, or own name - symptoms characteristic of the 
100 percent rating.  Being able to manage daily living 
activities, maintaining a girlfriend and socializing, further 
supports the conclusion that he does not meet the criteria 
for a higher evaluation.  Moreover, while the criterion for a 
100 percent rating specifically refers to both total 
occupational and social impairment, no examiner has ever 
characterized the veteran's psychiatric disorders, acting 
alone, as causing this type of impairment.  38 C.F.R. § 4.130 
(2001).  In fact, the February 2002 examiner provided just 
the opposite opinion.  Accordingly, the Board concludes that 
the veteran's symptoms do not meet the criteria for a higher 
rating and his claim must be denied.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in written statements to 
the RO and at his personal hearing.  The Board finds that, 
while a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to the current severity of his service-connected 
psychiatric disabilities is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran has not been shown to 
possess, may provide evidence regarding medical knowledge.  
See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, as already noted, his 
complaints have not been supported by objective confirmation 
on clinical evaluation.  38 C.F.R. § 4.1.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against the claim for a higher evaluation during either of 
the time periods in question.



ORDER

An evaluation in excess of 30 percent for post-traumatic 
psychoneurosis (identified as a generalized anxiety disorder 
with post-traumatic stress disorder), for the period from 
January 25, 1999, to October 30, 2001, is denied.

An evaluation in excess of 70 percent for post-traumatic 
psychoneurosis (identified as a generalized anxiety disorder 
with post-traumatic stress disorder), for the period from 
October 31, 2001, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

